MONTGOMERY, Judge.
Vernon Johnson et al. were awarded $5,000 for land taken and for resulting damages in a condemnation action instituted by the Department of Highways. The Department has appealed.
Appellant filed briefs on October 5, 1962, with appropriate notice. Appellees have failed to file a brief. Pursuant to RCA 1.260(c) (3), the failure of appellees to file briefs is regarded as a confession of error, requiring a reversal without consideration of the merits of the case.
Judgment reversed.